EXHIBIT 10.10

 

COMSYS HOLDING, INC.

 

2004 MANAGEMENT INCENTIVE PLAN

 

Adopted as of January 1, 2004

 

ARTICLE ONE

 

GENERAL PROVISIONS

 

1.1 Purpose of the Plan.

 

This 2004 Management Incentive Plan is intended to promote the interests of
Comsys Holding, Inc., a Delaware corporation (the “Corporation”), by providing
eligible persons with an incentive for them to remain in the service of the
Corporation (or any Parent or Subsidiary).

 

Capitalized terms shall have the meanings assigned to such terms in the attached
Appendix (or as defined herein).

 

1.2 Structure of the Plan.

 

A. The Plan is structured as a Stock Issuance Program under which eligible
persons will be issued shares of Restricted Preferred Stock through the purchase
of such shares or as otherwise deemed appropriate by the Corporation (or any
Parent or Subsidiary).

 

B. The Plan is implemented by the creation of the Corporation’s Class D
Preferred Stock. The Corporation has (or will) file the Amended and Restated
Certificate of Incorporation creating the Restricted Preferred Stock for
issuance under the Plan, which Amended and Restated Certificate of Incorporation
is hereby incorporated herein by reference. In the event of any inconsistency
between the Amended and Restated Certificate of Incorporation and the Plan, the
terms of the Amended and Restated Certificate of Incorporation shall control.
Each Participant’s shares of Restricted Preferred Stock may be repurchased by
the Corporation as set forth in each Participant’s Stock Issuance Agreement.

 

1.3 Administration of the Plan.

 

A. The Plan shall be administered by the Board.

 

B. The Board shall have the power and authority to establish such rules and
regulations as it deems reasonably appropriate for the proper administration of
the Plan and to make such determinations under, and issue such interpretations
of, the Plan and any stock issuances thereunder as the Board may reasonably
determine to be necessary or advisable and which are consistent with the purpose
of the Plan.

 

1.4 Eligibility and Awards.

 

A. The persons eligible to participate in the Plan are as follows:

 

  1. Employees;

 

1



--------------------------------------------------------------------------------

  2. Executive officers and other officers of any Parent or Subsidiary; and

 

  3. Consultants.

 

B. The Board shall initially issue to each Participant who is identified as of
the date of the adoption of the Plan (the “Initial Participants”) 100% of the
total number of shares of Restricted Preferred Stock issuable under the Plan
(the “Initial Awards”).

 

C. Except for the Initial Awards and subject to the terms and conditions hereof,
the Board shall have full authority to determine which eligible persons are to
receive stock issuances, the time or times when such issuances are to be made,
the number of shares to be issued to each Participant, the vesting schedule (if
any) applicable to the issued shares and the consideration to be paid for such
shares.

 

1.5 Stock Subject to the Plan.

 

A. Subject to Section 1.5.B and 1.5.C below, the stock issuable under the Plan
shall be shares of authorized but unissued or reacquired Restricted Preferred
Stock. The maximum number of shares of Restricted Preferred Stock that may be
issued over the term of the Plan shall not exceed 1000 shares of Restricted
Preferred Stock, unless increased in accordance with the terms hereof.

 

B. Unvested and vested shares of Restricted Preferred Stock issued under the
Plan, and subsequently repurchased by the Corporation pursuant to the
Corporation’s repurchase rights under the Plan, shall be added back to the
number of shares of Restricted Preferred Stock reserved for issuance under the
Plan and shall be available for reissuance through one or more subsequent direct
stock issuances under the Plan.

 

C. In the event of any stock split, reverse stock split, stock dividend,
recapitalization, combination of shares, exchange of shares, merger,
consolidation, liquidation, split-up, split-off, spin-off or other similar
change in capitalization affecting the Restricted Preferred Stock, appropriate
adjustments shall be made to (i) the maximum number and/or series of securities
issuable under the Plan, and (ii) the number and/or series of securities and the
repurchase price per share in effect for each stock issuance hereunder in order
to prevent the dilution or enlargement of rights and benefits thereunder and to
preserve the economic intent of the awards as determined, in good faith, by the
Board; provided, however, in the event of a merger of the Corporation with an
entity the common equity of which or that of its parent is registered with the
SEC and in which the Restricted Preferred Stock is to be exchanged for such
common equity (a “Registered Share Event”), the Board, prior to the consummation
of the Registered Share Event, will modify Budgeted EBITDA for each of the
remaining periods to reflect changes reasonably determined by the Board to
reflect the combined operations and provided further, that notwithstanding such
changes, in the event that the aggregate value of the securities issued in the
merger to the stockholders of the Corporation (as adjusted for any stock split,
stock dividend, recapitalization, combination or exchange of shares, merger,
consolidation, liquidation, split-up, split-off, spin-off or other change in
capitalization affecting such securities and regardless of whether they still
own any or all of such securities) equals or exceeds $175 million (based on the
average closing price for such securities over any 30-day period after a
Qualified Offering and on or before December 31, 2006), then all shares subject
to vesting under Sections 2.1.B.1(b), (c) and (d) shall automatically vest in
full

 

2



--------------------------------------------------------------------------------

regardless of whether the vesting conditions set forth in those sections had
been or will be satisfied. Further, following a Registered Share Event, (i) any
Restricted Preferred Stock that does not vest with a Participant because of a
failure to satisfy the conditions set forth in the preceding sentence shall
automatically vest pro-rata in and thereafter belong to the holders of the
Corporation’s Class C Preferred Stock, Class B Preferred Stock and Class A-3
Preferred Stock immediately prior to the Registered Share Event (the
“Investors”); and (ii) any Restricted Preferred Stock that is unvested due to an
Initial Participant ceasing to remain in Service shall be distributed pro-rata
to the remaining Initial Participants for a purchase price equal to the
proportionate cash consideration paid for the surrendered shares. Any unvested
Restricted Preferred Stock that is not purchased by the remaining Initial
Participants will automatically vest pro-rata in and thereafter belong to the
Investors.

 

ARTICLE TWO

 

STOCK ISSUANCE PROGRAM

 

2.1 Stock Issuance Terms.

 

Subject to the terms and conditions of the Plan, shares of Restricted Preferred
Stock may be issued under the Stock Issuance Program through direct and
immediate issuances to such eligible persons as determined by the Board. Each
such stock issuance shall be evidenced by a Stock Issuance Agreement that
complies with the terms specified below.

 

A. Purchase Price.

 

1. The purchase price for shares of Restricted Preferred Stock issued to the
Initial Participants in connection with the Initial Awards shall be $1.00 per
share. Except for the Initial Awards, the purchase price per share of Restricted
Preferred Stock shall be fixed by the Board, in its sole discretion, and may be
less than, equal to or greater than the fair market value per share of
Restricted Preferred Stock on the stock issuance date.

 

2. Subject to the provisions of Section 3.1 and except as may otherwise be
required under applicable law, shares of Restricted Preferred Stock may be
issued under the Stock Issuance Program for a check made payable to the
Corporation or for such other consideration as the Corporation deems
appropriate.

 

B. Vesting Provisions.

 

1. Except as otherwise provided herein, Initial Awards issued to Participants
hereunder will be subject to the following vesting schedule.

 

(a) 11.1112%, 11.1111% and 11.1111% of the total Award of Restricted Preferred
Stock shall vest on each of the first, second and third annual anniversaries of
the Effective Date (as defined below), respectively; provided, that, the
Participant is providing Service to the Corporation on the relevant vesting
dates.

 

(b) 11.1111% of the total Award of Restricted Preferred Stock shall vest on the
date the Corporation’s audited financial statements are issued for the 2004
fiscal year; provided however, vesting shall not occur if the Corporation’s
EBITDA for its 2004 fiscal year is not equal to

 

3



--------------------------------------------------------------------------------

or greater than $24,558,000, exclusive of the impact of the receipt of the MCI
pre-petition account receivable, for that period; provided, that, the
Participant is providing Service to the Corporation on the vesting date.

 

(c) 11.1111% of the total Award of Restricted Preferred Stock shall vest on the
date the Corporation’s audited financial statements are issued for the 2005
fiscal year; provided however, vesting shall not occur if the Corporation’s
EBITDA for its 2005 fiscal year is not equal to or greater than $26,677,000 for
that period; provided, that, the Participant is providing Service to the
Corporation on the vesting date.

 

(d) 11.1111% of the total Award of Restricted Preferred Stock shall vest on the
date the Corporation’s audited financial statements are issued for the 2006
fiscal year; provided however, vesting shall not occur if the Corporation’s
EBITDA for its 2006 fiscal year is not equal to or greater than $28,972,000 for
that period; provided, that, the Participant is providing Service to the
Corporation on the vesting date.

 

(e) 33.3333% of the total Award of Restricted Preferred Stock shall vest upon
(A) the refinancing, repayment or other termination of the Credit Agreement and
(B) the repayment or other termination of the Company’s Subordinated Note dated
September 25, 2001 in the original principal amount of $5,917,638, which is
payable to First Union Investors, Inc.

 

2. The vesting schedule of any other Awards shall be determined by the Board in
its discretion.

 

3. Any new, substituted or additional securities or other property (including
money paid other than as a regular cash dividend) that the Participant may have
the right to receive with respect to the Participant’s shares of Restricted
Preferred Stock by reason of any stock dividend, reverse stock split, stock
split, recapitalization, combination of shares, exchange of shares, merger,
consolidation, liquidation, split-up, split-off, spin-off or other change in
capitalization affecting the outstanding Restricted Preferred Stock shall be
issued and delivered subject to (i) the same vesting requirements applicable to
the Participant’s shares of Restricted Preferred Stock (i.e., the vesting
requirements set forth in Section 2.1.B.1 above) and (ii) such escrow
arrangement as the Board shall deem appropriate.

 

4. Subject to the terms and conditions of the Plan and any Stock Issuance
Agreement (each as may be amended from time to time), the Participant shall have
full stockholder rights with respect to any shares of Restricted Preferred Stock
issued to the Participant under the Stock Issuance Program, whether or not the
Participant’s interest in those shares is vested. Accordingly, the Participant
shall have the right to vote such shares and to receive any dividends paid on
such shares (if such shares have any voting rights or right to receive
dividends) in accordance with the corporate documents governing the shares.

 

5. If the Participant ceases to remain in Service while holding one or more
unvested shares of Restricted Preferred Stock issued under the Stock Issuance
Program, then those unvested shares shall be immediately surrendered to the
Corporation for cancellation, and the Participant shall have no further
stockholder rights with respect to those shares. To the extent the surrendered
shares were previously issued to the Participant for consideration paid in cash
or a cash

 

4



--------------------------------------------------------------------------------

equivalent, the Corporation shall pay the Participant the cash consideration
paid for the surrendered shares. All vested shares of Restricted Preferred Stock
may be repurchased by the Corporation, in its sole discretion, in accordance
with the terms and conditions of the Stock Issuance Agreement.

 

6. The Board may, in its sole discretion, waive in writing the surrender and
cancellation of one or more unvested shares of Restricted Preferred Stock that
would otherwise occur upon the cessation of the Participant’s Service. Such
written waiver shall result in the immediate vesting of the Participant’s
interest in the shares of Restricted Preferred Stock as to which the waiver
applies. Such written waiver may be effected at any time, whether before or
after the Participant’s cessation of Service.

 

7. In the event that the Corporation’s EBITDA does not equal or exceed Budgeted
EBITDA for the applicable fiscal year specified in Section 2.1.B.1(b), (c) or
(d) and the specified Restricted Preferred Stock does not vest, then the
Corporation shall have the right to redeem such unvested Restricted Preferred
Stock at the initial purchase price paid for such stock.

 

C. Involuntary Transfer. The Corporation shall have a right of first refusal
with respect to any involuntary disposition by the Participant (or any
successor-in-interest) of any shares of Restricted Preferred Stock issued under
the Stock Issuance Program, whether by operation of law, judicial proceeding or
otherwise. Such right of first refusal shall be exercisable in accordance with
the terms established by the Board and set forth in the Stock Issuance
Agreement. If any person or entity acquires any shares of Restricted Preferred
Stock pursuant to an involuntary transfer, including, without limitation, by
operation of law, judicial proceeding or otherwise, then such shares shall
remain subject to the same restrictions as if such shares continued to be held
by the Participant.

 

2.2 Liquidity Event.

 

In the event of any Liquidity Event other than a Qualified Offering, all
outstanding shares of Restricted Preferred Stock shall immediately vest in full.
In the event of a Qualified Offering, all outstanding shares of Restricted
Preferred Stock shall immediately vest in full other than those shares subject
to vesting under Sections 2.1.B.1(b), (c) and (d) which shares shall remain
subject to the vesting schedule set forth in these sections.

 

2.3 Share Escrow.

 

All certificates representing any shares (whether vested or unvested) may, in
the Board’s discretion, be held in escrow by the Corporation until such time as
the shares of Restricted Preferred Stock are redeemed by the Corporation.

 

ARTICLE THREE

 

MISCELLANEOUS

 

3.1 Effective Date and Term of the Plan.

 

A. The Plan is effective as of January 1, 2004 (the “Effective Date”), subject
to adoption by the Board and the Corporation’s filing of the Amended and
Restated Certificate of Incorporation creating the Restricted Preferred Stock
with the Delaware Secretary of State. The

 

5



--------------------------------------------------------------------------------

Board may issue shares under the Plan at any time after the effective date of
the Plan and before the date fixed herein for termination of the Plan.

 

B. The Plan shall terminate upon the redemption of all outstanding shares of
Restricted Preferred Stock in connection with a Liquidity Event or otherwise.
Upon such Plan termination, all vested and unvested stock issuances outstanding
under the Plan shall continue to have full force and effect in accordance with
the provisions of the documents evidencing such issuances.

 

3.2 Amendment of the Plan.

 

Subject to the terms and conditions of the Plan and the Amended and Restated
Certificate of Incorporation, the Board shall have the authority to amend or
modify the Plan in any or all respects. Except as otherwise provided herein, no
such amendment or modification shall adversely affect any rights and/or
obligations with respect to any Participant under the Plan, including, but not
limited to, any shares of Restricted Preferred Stock (whether vested or not),
the vesting schedule applicable to any Awards, any issuance of Restricted
Preferred Stock or any Awards to the Participants, unless the Participant
consents to such amendment or modification in writing. In addition, certain
amendments (e.g., any amendment to the Amended and Restated Certificate of
Incorporation) may require stockholder approval pursuant to applicable laws.

 

3.3 Use of Proceeds.

 

Subject to any restrictions or other provisions set forth in any agreements
between the Corporation and third parties (including, without limitation, any
loan documents, credit agreements or security documents), any cash proceeds
received by the Corporation from the sale of Restricted Preferred Stock under
the Plan shall be used for general corporate purposes.

 

3.4 Withholding.

 

The Corporation’s obligation to issue shares of Restricted Preferred Stock under
the Plan shall be subject to the satisfaction of all applicable federal, state
and local income and employment tax withholding requirements to which the
Corporation is subject. As a condition to the receipt of any such shares, each
Participant shall fully indemnify and hold harmless the Corporation for any
withholding or other tax obligations that the Corporation may have with respect
to any stock issuances to such Participant under the Plan, and each Participant
will agree in the Stock Issuance Agreement that the Corporation will have a
right to withhold any other payment that is or may become due (including,
without limitation, any payments associated with the Restricted Preferred Stock)
to any such Participant to satisfy such indemnification obligation.

 

3.5 Regulatory Approvals.

 

The implementation of the Plan and the issuance of any shares of Restricted
Preferred Stock under the Plan shall be subject to the Corporation’s procurement
of all approvals and permits required by regulatory authorities having
jurisdiction over the Plan, if any, and the shares of Restricted Preferred Stock
issued pursuant to the Plan; provided, however, that the Corporation shall not
be required to register the Plan or any Restricted Preferred Stock issued
hereunder under the 1933 Act. If, after reasonable efforts, the Corporation is
unable to obtain from any such regulatory authority, which counsel for the
Corporation deems necessary for the lawful issuance and sale of

 

6



--------------------------------------------------------------------------------

Restricted Preferred Stock under the Plan, the Corporation shall be relieved
from any liability for failure to issue and sell Restricted Preferred Stock
unless and until such authority is obtained.

 

3.6 No Employment or Service Rights.

 

Nothing in the Plan shall confer upon the Participant any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation (or any Parent or Subsidiary
employing or retaining such person) or of the Participant, which rights are
hereby expressly reserved by each, to terminate such person’s Service at any
time for any reason, with or without cause (subject to the existence of any
written agreement to the contrary).

 

3.7 Not Subject to ERISA.

 

This Plan shall not be subject to the provisions of the Employee Retirement
Income Security Act of 1974, as amended.

 

3.8 Investment Assurances.

 

The Corporation may require a Participant, as a condition of acquiring
Restricted Preferred Stock, (i) to give written assurances satisfactory to the
Corporation as to the Participant’s knowledge and experience in financial and
business matters and/or to employ a purchaser representative reasonably
satisfactory to the Corporation who is knowledgeable and experienced in
financial and business matters and that he or she is capable of evaluating,
alone or together with the purchaser representative, the merits and risks of
purchasing and holding Restricted Preferred Stock; and (ii) to give written
assurances satisfactory to the Corporation stating that the Participant is
acquiring Restricted Preferred Stock for the Participant’s own account and not
with any present intention of selling or otherwise distributing the Restricted
Preferred Stock. The Corporation may, upon advice of counsel to the Corporation,
place legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the
Restricted Preferred Stock.

 

3.9 Severability.

 

The provisions of this Plan will be deemed severable and the invalidity or
unenforceability of any provision will not affect the validity or enforceability
of the other provisions hereof; provided that if any provision of this Plan is
judicially determined not to be enforceable in accordance with its terms, the
court judicially making such determination may modify the provision in a manner
consistent with its objectives such that it is enforceable, and/or to delete
specific words or phrases, and in its modified form, such provision will then be
enforceable and will be enforced.

 

* * * * * * * * * *

 

7



--------------------------------------------------------------------------------

EXECUTED as of the date of adoption first above written.

 

COMSYS HOLDING, INC. By:   /s/    MICHAEL T. WILLIS            

Michael T. Willis

Chief Executive Officer and President

 

8



--------------------------------------------------------------------------------

APPENDIX

 

The following definitions shall be in effect under the Plan:

 

A. 1933 Act shall mean the Securities Act of 1933, as amended.

 

B. 1934 Act shall mean the Securities Exchange Act of 1934, as amended.

 

C. Amended and Restated Certificate of Incorporation shall mean the Amended and
Restated Certificate of Incorporation of the Corporation that is, or will be,
filed by the Corporation with the Delaware Secretary of State creating the
Restricted Preferred Stock, as may be amended or amended and restated from time
to time.

 

D. Award shall mean an award of Restricted Preferred Stock issued pursuant to
the Stock Issuance Program.

 

E. Board shall mean the Corporation’s Board of Directors.

 

F. Budgeted EBITDA shall mean, the amounts set forth in Sections 2.1.B.1 (b),
(c) and (d) for the fiscal years 2004, 2005 and 2006, respectively.

 

G. CITS shall mean Comsys Information Technology Services, Inc.

 

H. Code shall mean the Internal Revenue Code of 1986, as amended.

 

I. Common Stock shall mean the Corporation’s $0.01 par value Common Stock.

 

J. Consultant shall mean any person, including an advisor, who is engaged by the
Corporation (or any Parent or Subsidiary) to render consulting or advisory
services and who is not an Employee or an executive officer or other officer of
any Parent or Subsidiary.

 

K. Corporation shall mean Comsys Holding, Inc., a Delaware corporation.

 

L. Credit Agreement shall mean the Second Amended and Restated Credit Agreement
dated as of June 30, 2000 (as previously amended or modified and as further
amended, modified, supplemented or restated from time to time), among Comsys
Information Technology Services, Inc., the Corporation, the lenders parties
thereto and First Union National Bank or any future senior credit agreement
entered into in lieu of this agreement.

 

M. EBITDA shall mean the Corporation’s consolidated earnings before interest,
taxes, depreciation and amortization as determined in accordance with generally
accepted accounting principles and consistent with the calculation of
Consolidated EBITDA (as such term is defined in the Credit Agreement as in
effect on the date hereof) for each fiscal year during the term of the Plan
commencing with the fiscal year 2004 together with such add-backs thereto as may
be reasonably approved by the Board; provided however, that expenses associated
with the establishment, implementation and operation of the Corporation’s 2004
Management Incentive Plan, including but not limited to legal and accounting
fees, shall be excluded from the calculation of EBITDA.

 

Appendix Page 1 of 4 Pages



--------------------------------------------------------------------------------

N. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.

 

O. Enterprise Value shall mean the sum of (i) the trailing 12-month EBITDA times
six (determined as of the last full month prior to the month in which the
repurchase occurs) plus (ii) cash or cash equivalents, plus (iii) the then
current aggregate outstanding principal amount of the Management Notes minus
(iv) the Funded Debt of the Corporation and its Subsidiaries minus (v) the
aggregate liquidation value of the then outstanding Class E Preferred Stock of
the Corporation; provided, however, if the determination of Fair Market Value
relates to a Liquidity Event other than an Initial Public Offering, then the
Enterprise Value shall equal the total value assigned to the equity of the
Corporation in such transaction.

 

P. Fair Market Value per share shall mean an amount equal to a fraction (x) the
numerator of which is equal to the Class D Participation Percentage (as defined
in the Corporation’s Amended and Restated Certificate of Incorporation) times
the Enterprise Value on the date of repurchase and (y) the denominator of which
shall be the total number of shares of Restricted Preferred Stock outstanding on
the date of repurchase.

 

Q. Funded Debt means Funded Debt as such term is defined in the Credit Agreement
plus accrued interest thereon.

 

R. Grant Date shall mean the date an Award is granted to a Participant pursuant
to the Plan, as evidenced by a Stock Issuance Agreement.

 

S. Initial Awards shall have the meaning assigned to such term in Section 1.4.B.

 

T. Initial Participants shall have the meaning assigned to such term in Section
1.4.B.

 

U. Initial Public Offering shall mean the consummation of (i) the first public
offering of the Common Stock of the Corporation or any of its direct or indirect
Subsidiaries pursuant to a registration statement (other than on Form S-8 or
successor forms) filed with, and declared effective by, the SEC or (ii)
following a merger transaction with an entity the common equity of which or that
of its Parent is registered with the SEC, the consummation of a subsequent
equity offering resulting in gross proceeds of $35.0 million (such subsequent
offering, a “Qualified Offering”).

 

V. Intercompany Note Receivable shall mean the aggregate amount of principal and
interest due under CITS’ Intercompany Note dated September 25, 2001, in the
original principal amount of $62,500,000 which is payable to the Corporation and
CITS’ Intercompany Note dated September 25, 2001, in the original principal
amount of $197,000 which is payable to the Corporation.

 

W. Liquidity Event shall mean any of the following transactions:

 

(i) the occurrence of a Fundamental Change as such term is defined in the
Corporation’s Fifth Amended and Restated Certificate of Incorporation; provided,
however, that the first merger after the Effective Date of the Corporation or
CITS with an entity the common equity of which or that of its Parent is
registered with the SEC and in which the

 

Appendix Page 2 of 4 Pages



--------------------------------------------------------------------------------

Restricted Preferred Stock is exchanged for such registered equity shall not
constitute a Fundamental Change;

 

(ii) a complete liquidation or dissolution of the Corporation or CITS if, and
only if, such liquidation or dissolution is effected in connection with a
transaction contemplated by (i) above;

 

(iii) the occurrence of a Change in Ownership as such term is defined in the
Corporation’s Fifth Amended and Restated Certificate of Incorporation; or

 

(iv) an Initial Public Offering.

 

A transaction shall not constitute a Liquidity Event if its sole purpose is to
change the state of the Corporation’s incorporation or to create a holding
company that will be beneficially owned in substantially the same proportions by
the persons or entities who held the Corporation’s securities immediately before
such transaction.

 

X. Merger Transaction means any merger transaction to which the Corporation or
any of its direct or indirect subsidiaries is a party.

 

Y. Management Notes means the Amended Notes as such term is defined in that
certain Share Exchange Agreement by and among the Corporation, CITS and the
stockholders party thereto.

 

Z. Parent shall mean any entity (other than the Corporation) in an unbroken
chain of entities ending with the Corporation, provided each entity in the
unbroken chain (other than the Corporation) owns, at the time of the
determination, securities possessing 50% or more of the total combined voting
power of all classes of securities in one of the other entities in such chain.

 

AA. Participant shall mean any person who is issued shares of Restricted
Preferred Stock under the Stock Issuance Program.

 

BB. Plan shall mean the Corporation’s 2004 Management Incentive Plan, as may be
amended from time to time.

 

CC. Restricted Preferred Stock shall mean the Class D Preferred Stock, any
additional series of the Corporation’s Preferred Stock that may be created from
time to time that is intended to be issued in connection with the Plan and any
securities issued in respect thereof as provided for in this Plan.

 

DD. Service shall mean a person’s performance of services to the Corporation or
any successor thereto (or any Parent or Subsidiary thereof) in the capacity of
an Employee, Consultant or officer or as may otherwise be specified in a Stock
Issuance Agreement or an employment agreement with a Participant.

 

EE. Stock Issuance Agreement shall mean the agreement entered into by the
Corporation and the Participant at the time of issuance of shares of Restricted
Preferred Stock under the Stock Issuance Program.

 

Appendix Page 3 of 4 Pages



--------------------------------------------------------------------------------

FF. Stock Issuance Program shall mean the stock issuance program in effect under
the Plan.

 

GG. Subsidiary shall mean any entity (other than the Corporation) in an unbroken
chain of entities beginning with the Corporation, provided each entity (other
than the last entity) in the unbroken chain owns, at the time of the
determination, securities possessing 50% or more of the total combined voting
power of all classes of securities in one of the other entities in such chain.

 

Appendix Page 4 of 4 Pages